Citation Nr: 1644290	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability, claimed as due to radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to August 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for a back disability.  

In July 2010, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A DRO conference report, detailing the issues on appeal, the summary of discussion, and agreed-upon actions, is of record.  

The claim was remanded in July 2015 for additional development.  As explained below, the requested development has not yet been accomplished and the claim must be remanded.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2015 remand, the Board requested that a VA examination and opinion be provided in which the examiner opined as to whether the Veteran had a back disability directly related to service or whether any back disability was caused or aggravated by his service-connected gunshot wound to muscle groups XIX and XX, post-operative adhesion residuals of penetrating pistol wound of abdomen, and scars.  The examiner was asked to specifically consider a statement by Dr. B.C., the Veteran's physician.  

In the September 2015 VA examination, the examiner provided an opinion on direct service connection, specifically, that the Veteran's back disability is less likely as not related to service and is more likely related to normal age progression, deconditioning, and past occupations.  However, the examiner did not include an explanation or rationale for this opinion.  In addition, the examiner provided the same opinion in relation to whether the back disability was caused by the service-connected gunshot wound and residuals.  Again, the examiner did not provide a rationale for this opinion.  Finally, the examiner did not provide an opinion as to whether the back disability is aggravated by his service-connected disabilities.  

As the Board's July 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested VA opinion must be obtained.  

All outstanding records of ongoing VA treatment should be obtained and associated with the claims file.  The Board notes that the most recent VA treatment records associated with the claims file are dated in November 2013, although the most recent supplemental statement of the case states that records through June 2016 were reviewed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records created since November 2013, the last records associated with the claims file, and associate them with the virtual claims file. All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current back disability is related to service.  

Access to the virtual claims file, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current back disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability, to include consideration of all past diagnoses of degenerative disc and joint disease of the lumbar spine and arthritis, lumbar spine, is related to the Veteran's military service.

The examiner should also opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's back disability was either (a) caused by or (b) aggravated by his service-connected gunshot wound.  If the examiner finds that the back disability is aggravated by the service-connected gunshot wound residuals, the examiner should attempt to establish a baseline level of severity of the spine disability prior to aggravation by the gunshot wound residuals.  The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The examiner must specifically consider and discuss Dr. B.C.'s private opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit remains denied, the Veteran should be furnished with a supplemental statement of the case and the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




